Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 13, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  130253 	                                                                                            Michael F. Cavanagh
  & (37)                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v      	                                                         SC: 130253     

                                                                   COA: 255016      

                                                                   Wayne CC: 03-012193

  MARK J. SEMKIW, 

            Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the motion for immediate consideration is DENIED. The
  application for leave to appeal the November 15, 2005 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 13, 2006                      _________________________________________
         l0406                                                                Clerk